Exhibit 10.2

FIRST AMENDMENT

TO

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

CONSTITUTION PIPELINE COMPANY, LLC

A Delaware Limited Liability Company

This FIRST AMENDMENT TO AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
OF CONSTITUTION PIPELINE COMPANY, LLC (“Amendment”), is entered into as of
November 9, 2012 (“Amendment Effective Date”), by and among CONSTITUTION
PIPELINE COMPANY, LLC, a Delaware limited liability company (“Company”),
WILLIAMS PARTNERS OPERATING LLC, a Delaware limited liability company
(“Williams”), CABOT PIPELINE HOLDINGS LLC, a Delaware limited liability company
(“Cabot”), and PIEDMONT CONSTITUTION PIPELINE COMPANY, LLC, a North Carolina
limited liability company (“Piedmont”) (each hereinafter also referred to as a
“Party” and collectively as the “Parties”). Capitalized terms used but not
defined herein shall have the meanings ascribed to such terms in the Amended and
Restated Limited Liability Company Agreement of Constitution Pipeline Company,
LLC, dated April 9, 2012 (as amended herein, the “Agreement”).

WITNESSETH:

WHEREAS, the Company was originally formed by Williams executing an Operating
Agreement, dated February 15, 2012, and filing a Certificate of Formation with
the Secretary of State of Delaware as the initial, sole member of the Company;
and

WHEREAS, by execution of the Agreement, Cabot became a Member holding a 25%
Sharing Ratio in the Company, with Williams holding the remaining 75% Sharing
Ratio; and

WHEREAS, the Parties now desire that Piedmont become a Member holding a 24%
Sharing Ratio in the Company, which interest would be made available by reducing
Williams’ Sharing Ratio to 51%; and

WHEREAS, the Parties further desire to amend the Agreement as set forth herein.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged and agreed, the Company, Williams, Cabot and
Piedmont hereby agree as follows:

1. Admission of Piedmont as a Member. By and with the express consent and
approval of each of the Parties hereto, and subject to the terms contained
herein, Piedmont is hereby admitted as a Member of the Company for all purposes
of the Agreement and is entitled to all of the rights and privileges incidental
thereto, and is hereby issued a 24% Sharing Ratio in the Company, which Sharing
Ratio is made available by a reduction of Williams’ Sharing Ratio from 75% to
51%.

 

1



--------------------------------------------------------------------------------

2. Ratification of the Agreement and Acknowledgement of the CO&M Agreement.
Williams hereby represents and warrants that it has delivered true and complete
copies of the Agreement and the CO&M Agreement to Piedmont, including all
amendments, restatements or other modifications thereof, and Piedmont hereby
acknowledges that it has received and reviewed such copies of the Agreement and
the CO&M Agreement. Piedmont hereby ratifies the Agreement and agrees that upon
execution of this Amendment, Piedmont shall become a party to the Agreement and
shall be fully bound by and subject to all of the covenants, terms and
conditions of the Agreement as of the Amendment Effective Date. Piedmont
acknowledges that the Company has approved and duly executed, and is subject to
the terms and conditions of, the CO&M Agreement.

3. Capital Contributions.

3-1. The Company represents, and Piedmont hereby acknowledges, that as of the
Amendment Effective Date, the Members have made Capital Contributions to the
Company, including Pre-Effective Date Expenditures, in the following amounts:

 

Williams

   $ 14,962,500   

Cabot

   $ 4,987,500   

3-2. Within three Days following the Amendment Effective Date, Piedmont shall
make a Capital Contribution to the Company in the following amount:

 

Piedmont

   $4,788,000

Such Capital Contribution shall be made by wire transfer to the Company
delivered to the following bank account:

Constitution Pipeline Company, LLC

JPMorgan Chase Bank

New York, NY

ABA #

Acct#

3-3. Notwithstanding Section 4.04 of the Agreement or any other provision
thereof or hereof, immediately following Piedmont’s Capital Contribution made
pursuant to paragraph 3-2 above, the Company shall refund to Williams an amount
equal to the amount of such Capital Contribution by Piedmont (“Refund Amount”).
Williams’ and Piedmont’s respective Capital Accounts shall be adjusted
correspondingly and consistent with the payments and refund of Capital provided
for in Section 3-1 and 3-2 above and this Section 3-3.

4. Waiver of Specified Provisions of the Agreement. In conjunction with and
solely for the purpose of effectuating the action taken in Section 1 above,
Cabot and Williams, acting on behalf of themselves and the Company, do hereby
waive (and/or deem expressly satisfied) the applicable requirements of each of
the following Sections of the Agreement as they relate to the partial
Disposition of Williams’ Membership Interest and Sharing Ratio to Piedmont and
the admission of Piedmont as a Member of the Company: 3.03(a), 3.03(b)(i) –
3.03(b)(iv), and 4.03.

 

2



--------------------------------------------------------------------------------

5. Representations and Warranties of Piedmont. Piedmont hereby represents,
warrants and covenants to the Company and each other Member that the statements
set forth in Sections 3.02(a)(i) through (iv) of the Agreement as they relate to
the execution of this Amendment and ratification of the Agreement, as of the
Amendment Effective Date, are true and correct as to Piedmont and shall be true
and correct at all times that Piedmont is a Member.

6. Representations and Warranties of Williams. Williams hereby represents,
warrants and covenants to Piedmont that the statements set forth in
Section 3.02(b) of the Agreement are true and correct as of the Amendment
Effective Date with respect to both the Agreement and this Amendment.

7. Amendments to Specific Provisions of the Agreement.

7-1. The following definitions are hereby added to the Agreement:

“Additional Membership Interest—an additional Membership Interest created and
issued pursuant to Section 3.04.”

“Piedmont—Piedmont Constitution Pipeline Company, LLC.”

7-2. Clause (f) of the definition of Change of Member Control in the Agreement
is hereby deleted in its entirety.

7-3. The last sentence of the definition of Default in the Agreement is hereby
deleted in its entirety and replaced by the following:

“The Management Committee may, but shall have no obligation to, extend the
foregoing 15-Day and 30-Day periods.”

7-4. The definition of Matured Financing Obligation is hereby amended by adding
the following new sentence to the end of the current definition:

“Any Matured Financing Obligation for the Initial Facilities shall constitute a
Cost of the Initial Facilities for all purposes hereunder and shall be subject
to the Initial Facilities Contribution Cap.”

7-5. Section 3.02(b)(v) of the Agreement is hereby deleted in its entirety and
replaced with the following:

“there are no (A) preemptive rights or other rights to subscribe for or to
purchase, nor any restriction upon the voting or transfer of, any interest in
the Company or (B) outstanding options or warrants to purchase any interests in
the Company.”

 

3



--------------------------------------------------------------------------------

7-6. Section 3.03(b)(ii) of the Agreement is hereby amended by deleting the last
sentence thereof.

7-7. Section 6.02(f)(iii) of the Agreement is hereby deleted in its entirety and
replaced with the following:

“(iii) Exclusion of Certain Members and Their Sharing Ratios. With respect to
any vote, consent or approval, any Member in Default shall be excluded from such
decision, and the Sharing Ratio of such Member in Default shall be disregarded
in calculating the voting thresholds in Section 6.02(f)(i). In addition, if any
other provision of this Agreement provides that a Majority Interest,
Supermajority Interest, Ultramajority Interest or Unanimous Interest is to be
calculated without reference to the Sharing Ratio of a particular Member, then
the applicable voting threshold in Section 6.02(f)(i) shall be deemed adjusted
accordingly.”

7-8. Section 6.02(i)(ii) of the Agreement is hereby amended by deleting clause
(G) in its entirety and replacing it with the following:

“(G) calling for loans to the Company pursuant to Section 4.02 rather than
Capital Contributions pursuant to Section 4.01; and

(H) any other action that, pursuant to an express provision of this Agreement,
requires the approval of an Ultramajority Interest.”

7-9. Section 6.02(i)(iii)(A) of the Agreement is hereby deleted in its entirety
and replaced by the words “Intentionally Omitted.”

7-10. Section 6.02(i)(iii)(G) of the Agreement is hereby redesignated as
Section 6.02(i)(iii)(E).

7-11. Section 6.04(c) of the Agreement is hereby deleted in its entirety and
replaced by the following:

“(c) Notwithstanding any other provision in this Agreement, if the Company and a
Member or an Affiliate thereof propose to enter into or amend a contract or
arrangement with each other (a “Contract Decision”), or if a dispute arises
between the Company and an Affiliate of a Member under a Gas Transportation
Service Agreement or any other contract or arrangement, any such Contract
Decision or dispute that is not resolved by discussion among the Management
Committee shall be resolved in accordance with Article 11, unless such Contract
Decision or dispute is within the primary jurisdiction of the FERC.”

 

4



--------------------------------------------------------------------------------

7-12. The following is hereby added to the Agreement as new Section 7.01(c):

“(c) Cabot Precedent Agreement Termination Contingency. Notwithstanding anything
herein to the contrary, if for any reason the Cabot Precedent Agreement is
terminated at any time prior to the In-Service Date, and without effect on any
remedies potentially available to the Company on account of such termination,
the Management Committee shall vote on whether to continue with the construction
of the Initial Facilities and the following provisions shall apply:

(i) If a Unanimous Interest votes to continue with the construction of the
Initial Facilities, then each Member, without limiting such Member’s rights
otherwise set forth in this Agreement, shall be firmly committed to the
construction of the Initial Facilities.

(ii) If a Majority Interest votes to continue with the construction of the
Initial Facilities but such vote is not unanimous, then the Members that voted
for continuing with such construction may elect to continue with the
construction of the Initial Facilities under this Agreement. If such Members
elect to continue with the construction of the Initial Facilities, then the
following shall apply: (A) any Member that voted not to continue with such
construction shall not be required to make any further Capital Contribution to
the Company for the Cost of the Initial Facilities, and such Member shall not be
considered to be a Breaching Member or to be in Default for failure to make a
further Capital Contribution to the Company and the provisions of Section 4.06
shall not apply thereto and this Section 7.01(c)(ii) shall constitute the sole
and exclusive remedy of the Company and each other Member with respect to such
Member’s failure to make a Capital Contribution to the Company pursuant to a
Capital Call validly and timely issued pursuant to Section 4.01; and (B) each
Member’s Capital Account shall be adjusted (i) to reflect any additional Capital
Contributions actually received by the Company from the Members electing to
continue with such construction and (ii) to reflect the application of
Section 4.05, and each Member’s Sharing Ratio shall be adjusted to equal such
Member’s adjusted Capital Account (reduced by the portion of any Capital Account
attributable to any Priority Interest) divided by the sum of the adjusted
Capital Accounts (reduced by the portion of any Capital Account attributable to
any Priority Interest) of all Members.

(iii) If a Majority Interest votes to continue with the construction of the
Initial Facilities but such vote is not unanimous, and the Members that voted to
continue with such construction thereafter elect not to continue with such
construction, then such event shall be a Dissolution Event and the Company shall
dissolve and its affairs shall be wound up pursuant to Article 12, unless
otherwise unanimously agreed to by all of the Members.

(iv) A vote of a Majority Interest against continuing with the construction of
the Initial Facilities shall be a Dissolution Event and the Company shall
dissolve and its affairs shall be wound up pursuant to Article 12, unless
otherwise unanimously agreed to by all of the Members.”

 

5



--------------------------------------------------------------------------------

7-13. Exhibit A to the Agreement is hereby deleted in its entirety and replaced
by revised Exhibit A attached hereto.

7-14. Exhibit D to the Agreement is hereby deleted in its entirety and replaced
by revised Exhibit D attached hereto.

8. Further Assurances. Each Member agrees to execute such other additional
instruments and documents, and to take such further actions, as may be
reasonably necessary to effectuate the terms and provisions of this Amendment.

9. Captions; Titles. The captions and titles to the paragraphs in this Amendment
are included only for the convenience of reference and shall have no effect on,
or be deemed part of, the text of this Amendment.

10. Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same agreement.

Remainder of page intentionally left blank. Signature page follows.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Members have duly executed this
Amendment as of the Amendment Effective Date.

 

COMPANY: CONSTITUTION PIPELINE COMPANY, LLC By:   /s/ Frank J. Ferazzi   Its
Chairman MEMBERS: WILLIAMS PARTNERS OPERATING LLC By: Williams Partners L.P.,
its sole member By: Williams Partners GP LLC, its general partner By:   /s/
Frank J. Ferazzi Name:   Frank J. Ferazzi Title:   Vice President CABOT PIPELINE
HOLDINGS LLC By:   /s/ Scott C. Schroeder   Scott C. Schroeder   Vice President,
Chief Financial Officer, and Treasurer PIEDMONT CONSTITUTION PIPELINE COMPANY,
LLC By:   /s/ Frank H. Yoho Name:   Frank H. Yoho Title:   Senior Vice President

 

7



--------------------------------------------------------------------------------

EXHIBIT A

MEMBERS

 

Name and Address

  

Sharing

Ratio

  

Parent

  

Representative and Alternate

Representatives

Williams Partners Operating LLC

2800 Post Oak Blvd.

Houston, Texas 77056

Attn: Senior Vice President

Fax:

   51%    Williams Partners L.P.   

Frank J. Ferazzi – Representative

 

James C. Moore – Alternate Representative

 

Richard D. Rodekohr – Alternate Representative

Cabot Pipeline Holdings LLC

Three Memorial Plaza

840 Gessner, Suite 1400

Houston, Texas 77024

Attn: Marketing Administration

Fax:

   25%    Cabot Oil & Gas Corporation   

Scott C. Schroeder – Representative

 

Jeffrey W. Hutton – Alternate Representative

 

Steven W. Lindeman – Alternate Representative

Piedmont Constitution Pipeline Company, LLC

4720 Piedmont Row Drive

Charlotte, North Carolina 28210

Attn: Senior Vice President and Chief Utility Operations Officer, Commercial
Operations

Fax:

   24%    Piedmont Natural Gas Company, Inc.   

Victor M. Gaglio – Representative

 

Karl W. Newlin – Alternate Representative

 

Frank H. Yoho – Alternate Representative